Citation Nr: 0917261	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  05-04 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether a timely appeal was filed following a March 2005 
rating decision that denied a claim of service connection for 
posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for PTSD.

(The issues of entitlement to an effective date earlier than 
March 20, 2003, for the award of a separate 10 percent rating 
for neuritis affecting the right thumb and whether clear and 
unmistakable error was committed in a June 1971 decision that 
assigned a noncompensable rating for a disability affecting 
the right thumb are the subjects of a separate Board 
decision.)


REPRESENTATION

Appellant represented by:	Kenneth R. Norgaard, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2007 and June 2007 decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.

In January 2009, the Veteran testified at a hearing before 
the Board.  During the hearing, the Veteran submitted 
additional evidence to the Board in the form of photographs.  
The Veteran waived review of the newly submitted evidence by 
the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304(c) (2008).  Thus, the Board will consider such 
evidence in the adjudication of this appeal.

(By the decision below, a previously denied claim of service 
connection for PTSD is reopened.  The underlying claim of 
service connection is the subject of a remand that follows 
the decision below.)


FINDINGS OF FACT

1.  On March 28, 2005, the RO issued a rating decision 
denying a claim of service connection for PTSD.  Notification 
of the decision was sent to the Veteran on April 1, 2005.

2.  The Veteran's representative filed a notice of 
disagreement (NOD) with the March 2005 decision that was 
received on February 2, 2006.

3.  On September 19, 2006, the RO issued a statement of the 
case (SOC).

4.  A substantive appeal was not received within 60 days from 
when the SOC was mailed or within one year from when the 
notification of the March 2005 rating decision was mailed.

5.  Evidence received since the March 2005 decision relates 
to an unestablished fact necessary to substantiate the PTSD 
claim and it raises a reasonable possibility of 
substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  A timely appeal was not filed following a March 2005 
rating decision that denied a claim of service connection for 
PTSD; the decision is final.  38 U.S.C.A. §§ 5107, 7105 (West 
2002); 38 C.F.R. §§ 3.102, 19.30, 19.34, 20.200, 20.202, 
20.302, 20.303, 20.305, 20.703, 20.1103 (2004).

2.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for PTSD has 
been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Timeliness of Appeal

In March 2003, the Veteran filed a claim of service 
connection for PTSD.  The claim was initially denied by the 
RO in February 2004.  In April 2004, the RO deferred further 
adjudication of the claim.  By a rating decision, dated March 
28, 2005, the RO re-adjudicated the claim on the merits and 
again denied the claim.  Notification of the decision was 
sent to the Veteran on April 1, 2005.

The Veteran's representative filed a NOD with the March 2005 
decision that was received on February 2, 2006.  Notably, the 
representative requested a hearing before an Administrative 
Law Judge at that time.  Under the regulations, a hearing 
before a member of the Board sitting at the RO may not be 
requested until a substantive appeal is submitted, to include 
a VA Form 9 (Appeal to Board of Veterans' Appeals).  Requests 
prior to that time will be rejected.  38 C.F.R. § 20.703 
(2004).  By a September 18, 2006 letter, the RO appropriately 
informed the Veteran and his representative that a "Travel 
Board" hearing could not be offered until after the issuance 
of the SOC and the return of a VA Form 9.  That letter also 
informed the Veteran that he could request a hearing 
regarding claims that were unrelated to the PTSD claim.  This 
is so, because a VA Form 9 had already been submitted 
concerning the unrelated claims.  A form for the various 
hearing options was attached to the letter.  (In fact, the 
Veteran had already requested a Travel Board hearing for 
those claims.)

On September 19, 2006, the RO issued a SOC for the PTSD 
claim.  A copy of the SOC was properly sent to the Veteran 
and his representative on the same day.  See 38 C.F.R. 
§ 19.30(a) (2004).  When a SOC is issued, a veteran and his 
representative will also be furnished:  information on the 
right to file, and time limit for filing, a substantive 
appeal; information on hearing and representation rights; and 
a VA Form 9.  38 C.F.R. § 19.30(b).  The cover letter to the 
SOC included the requisite information and a VA Form 9 was 
listed as an enclosure.  The letter told the Veteran that he 
must file an appeal with the RO within 60 days of the date of 
the letter or within the remainder, if any, of the one-year 
period from the date of the letter notifying him of the 
action that he had appealed.  See 38 C.F.R. § 20.302(b) 
(2004).  The letter also informed the Veteran that an 
extension could be requested within the 60 days for more time 
to file an appeal.  See 38 C.F.R. § 20.303.

Here, the one-year period following notification of the 
denial of the PTSD claim expired on April 1, 2006.  Thus, 
when the SOC was issued, only the 60-day time period for 
submitting a substantive appeal was applicable.  Therefore, 
the Veteran had until November 20, 2006, to file a 
substantive appeal, a Monday following 60 days from the time 
the SOC was mailed.  See 38 C.F.R. § 20.305 (2004).

The only submission received by the RO prior to November 20, 
2006, was a two-page fax from the Veteran's representative.  
It was received on September 27, 2006, and consisted of a 
cover page and the hearing options form that was sent with a 
September 18, 2006 letter.  The September 18, 2006 letter was 
an inquiry from the RO as to whether the Veteran still 
desired a hearing on the issues unrelated to the PTSD claim.  
The Travel Board option was checked and the form was signed 
by the Veteran.  No other correspondence was received from 
the Veteran or his representative until a letter from the 
representative and a written statement from a fellow service 
member were submitted on March 8, 2007.

The Board does not find that the fax that was received on 
September 27, 2006 constitutes a substantive appeal.  A 
substantive appeal may consist of a properly completed VA 
Form 9.  See 38 C.F.R. § 20.202 (2004).  A completed VA Form 
9 was not included with the fax in question.  Nevertheless, 
correspondence containing the necessary information may be 
considered a substantive appeal even if a VA Form 9 is not 
submitted.  Id.  Even with a liberal reading of the submitted 
fax, the correspondence can not be construed as a substantive 
appeal.  First, the hearing options form was provided in 
connection with claims unrelated to the PTSD issue.  In 
returning the form, the Veteran was therefore continuing the 
process of the appeal for those unrelated claims.  Second, 
the fax did not contain any language referring to an appeal 
or arguments in support of the PTSD claim.  Significantly, 
"PTSD" was not found anywhere in the fax.  Thus, the fax in 
question does not represent a substantive appeal as 
contemplated by 38 C.F.R. § 20.202.

As noted previously, the correspondence that followed the 
September 2006 fax was the March 2007 submission.  The filing 
occurred several months after the 60-day time limit for 
filing substantive appeal elapsed.  Thus, to the extent the 
March 2007 filing constituted a substantive appeal, it was 
not timely filed.  See 38 C.F.R. § 20.302(b).  Additionally, 
there is no indication that a request for an extension of 
time for filing a substantive appeal was made during the 60-
day period.

The Veteran's representative contends that the claim of 
service connection for PTSD remains on appeal and it should 
not have been closed.  However, an appeal consists of a 
timely filed NOD in writing and, after a SOC has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (2004).  Here, a timely substantive appeal was not 
filed after the March 2005 rating decision.  Thus, the appeal 
was never perfected.

The Veteran and his representative do not contend that they 
did not receive the September 2006 SOC; rather, they both 
allege that they did not receive a VA Form 9 with the SOC.  
As noted previously, the VA Form 9 was listed as an enclosure 
in the cover letter of the SOC.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a presumption of regularity 
under which it is presumed that government officials have 
properly discharged their official duties.  Clear evidence to 
the contrary is required to rebut the presumption of 
regularity of VA's administrative process.  See Mindenhall v. 
Brown, 7 Vet. App. 271 (1994) (citing Ashley v. Derwinski, 
2 Vet. App. 62, 64-65 (1992)).

Here, the record indicates that the September SOC was sent to 
the correct address for both the Veteran and his 
representative with a VA Form 9 enclosed and the SOC was not 
returned as undeliverable.  As such, the Board presumes that 
a VA Form 9 was sent to both parties and was received by 
them.  The Veteran and his representative's statements, 
standing alone, are not the type of clear evidence to the 
contrary that is sufficient to rebut the presumption of 
regularity.  Id.  Therefore, the requisite due process was 
provided in this case.

For all the foregoing reasons, the appeal of whether a timely 
appeal was filed following a March 2005 rating decision that 
denied a claim of service connection for PTSD must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
appeal, that doctrine is not applicable.  See, e.g., 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001).

Lastly, the Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  Generally, the VCAA requires 
VA to notify a veteran of the information and evidence 
necessary to decide the claim after he has filed one.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2008).  The VCAA does not apply to this issue on appeal 
because the matter involves, not the substantiation of the 
underlying service connection claim, but rather the 
procedures for appealing a decision.  In this case, the 
Veteran was provided with the required information for filing 
appeals and a remand for further notification is not 
necessary.

II. Reopening a Previously Denied Claim

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  Establishing service 
connection for PTSD specifically requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  Section 
4.125(a) requires the diagnosis to conform to the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV).

The Veteran asserts that he experienced several stressful 
events during his active military service, particularly his 
service in or around the Republic of Vietnam.  He states that 
he was involved in several instances of stressful combat 
service.  The Veteran believes that he has developed PTSD as 
a result of the alleged in-service stressors.  Thus, he 
contends that service connection is warranted for PTSD.

The Veteran originally filed a claim for service connection 
for PTSD in March 2003.  The claim was denied by a March 2005 
rating decision.  As described in the previous analysis 
section, a substantive appeal was not timely filed.  The 
March 2005 decision is final. 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2004).

The RO characterized the March 2007 submission as a petition 
to reopen the claim of service connection for PTSD.  By a 
June 2007 rating decision, the RO denied the petition to 
reopen the claim.  The appeal of that decision is the basis 
for this issue that is now before the Board.  (The RO 
accepted a November 2008 VA Form 9 as a substantive appeal of 
this issue.  Gonzalez-Morales v. Principi, 16 Vet. App. 556 
(2003).)

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1105 (2008).  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by case law, new evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not merely cumulative of other 
evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claims now under consideration is the March 2005 RO decision.  
For purposes of the new and material analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-13 (1992).

Furthermore, the Board must determine whether new and 
material evidence has been presented before it can reopen a 
claim to re-adjudicate the issue going to the merits.  The 
issue of reopening a claim goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  At no 
time during the claim process did the RO reopen the claim.

The evidence of record at the time of the March 2005 decision 
included:  service treatment and personnel records; VA 
examination reports, dated May 1971, August 2000, February 
2001, June 2003, February 2004, March 2004, and May 2004; 
treatment records from the VA Medical Center (VAMC) in San 
Diego, California, and its associated outpatient clinics, 
dated from November 2001 to May 2004; private treatment 
records pertaining to hearing loss; historical research 
regarding the U.S.S. Frank Knox; and applications and 
statements from the Veteran.

In denying the claim in March 2005, the RO acknowledged that 
records from the San Diego VAMC and a February 2004 VA 
psychiatric examination report reflected that the Veteran had 
been diagnosed with and treated for PTSD.  Additionally, the 
VA treatment records and examination report indicated that 
the Veteran's PTSD had been linked to stressors that he 
allegedly experienced during the Vietnam War.  The claim was 
ultimately denied because the RO determined that there was 
not sufficient credible supporting evidence that the claimed 
in-service stressors actually occurred, including that the 
Veteran engaged in combat with the enemy.  Thus, the 
"stressor" element of a PTSD service connection claim was 
not established.  See 38 C.F.R. § 3.304(f).  In light of the 
prior final decision, the claim could be reopened with the 
submission of new and material evidence that pertains to the 
stressor element of a PTSD claim.

Since the March 2005 decision, the new evidence that has been 
added to the record includes:  treatment records from the San 
Diego VAMC, dated from October 2003 to July 2008; a March 
2007 statement from a fellow service member; photographs; and 
statements and hearing testimony from the Veteran and his 
representative.

A review of the new evidence reveals that the March 2007 
statement from A.C., a fellow service member, describes one 
of the Veteran's alleged stressors.  A.C. states that, in or 
around September 1969, he was involved in a mission to rescue 
a crew from a downed aircraft in the jungle near the Ho Chi 
Minh Trail.  After A.C. and fellow soldiers rescued the crew, 
they were followed by Viet Cong until they were able to make 
it to a river patrol boat under fire from the enemy.  A.C. 
recalls that the Veteran was on the patrol boat that 
evacuated the members of the rescue mission.  The Veteran's 
account of the incident is similar.  Additionally, the 
Veteran states that he was manning a gun aboard the patrol 
boat and killed several of the enemy when he provided 
covering fire.

The RO considered the identified stressor when it adjudicated 
the PTSD claim; however, the supportive lay statement from 
A.C. was not of record.  The Board finds that A.C.'s March 
2007 statement constitutes new and material evidence in 
connection with the Veteran's claim.  It is new because the 
evidence was not previously before VA decision makers.  It is 
also material because it is supporting evidence of the 
stressor element of a PTSD service connection claim.  The 
absence of a verified in-service stressor was the primary 
reason why the RO denied the claim in March 2005.  Thus, the 
evidence relates to an unestablished fact necessary to 
substantiate the claim.  Because credibility is presumed, the 
evidence raises a reasonable possibility of substantiating 
the claim.  See Justus, 3 Vet. App. at 512-13.

Accordingly, the claim of service connection for PTSD is 
reopened with the submission of new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Board will 
address the underlying claim of service connection for PTSD 
in the remand section following the decision.


ORDER

A timely substantive appeal was not filed following a March 
2005 rating decision that denied a claim of service 
connection for PTSD; the appeal of this issue is denied.

The Veteran's claim of service connection for PTSD is 
reopened; to this limited extent, the appeal of this issue is 
granted.


REMAND

A remand is warranted for the claim of service connection for 
PTSD.  Given that the Board has found that the claim should 
be reopened, the agency of original jurisdiction must 
adjudicate the claim on the merits in the first instance.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  
Additionally, the Board finds that further development is 
necessary regarding the claim.

The Veteran should be sent an updated VCAA letter notifying 
him of the information and evidence necessary to substantiate 
a claim of service connection for PTSD.  This is so in light 
of the reopening of the claim.  38 C.F.R. § 3.159(b)(1); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

It appears that the Veteran continues to receive regular 
treatment at the San Diego VAMC.  Updated treatment records 
should be obtained.

The Veteran has indicated that he receives disability 
benefits from the Social Security Administration (SSA) as a 
result of PTSD.  Although the salient aspect of the PTSD 
claim pertains to the stressor element of the claim, the 
Court has indicated that obtaining SSA records have relevance 
in that the evidence may provide a more accurate medical 
history.  See, e.g., Murincsak v. Derwinski, 2 Vet. App. 363, 
369-70 (1992).  Thus, records should be requested from SSA.

The Board notes that the RO attempted to verify the Veteran's 
stressor regarding the rescue of the downed aircraft crew.  
The RO received a negative response from the United States 
Armed Services Center for Research of Unit Records 
(USASCRUR).  Given the additional information from A.C., 
another request should be submitted for verification to the 
United States Army and Joint Services Records Research Center 
(JSRRC, formerly USASCRUR).  At the least, an attempt should 
be made to verify whether the rescue mission occurred and 
whether A.C. was involved so that credibility may be 
evaluated.  A.C. states that he was a Staff Sergeant assigned 
to the 5th Special Forces Group and the 101st Airborne, 
327th Infantry.  

The Veteran recalls that he received hazard or combat pay for 
periods of his service.  Evidence of that type of pay would 
be supportive of his assertions that he was involved in 
combat.  Thus, an attempt to obtain records, such as leave 
and earnings statements showing hazard pay, should be made to 
the appropriate custodian, such as the Defense Finance and 
Accounting Service (DFAS).

On remand, the Veteran should also be scheduled to undergo VA 
examination for the purposes of determining whether any in-
service stressor is sufficient to support a diagnosis of 
PTSD. 

Accordingly, this issue is REMANDED for the following 
actions:

1.  Send a new VCAA notice letter to the 
Veteran and his representative.  The 
letter should notify the Veteran of the 
information and evidence necessary to 
substantiate a claim of service 
connection for PTSD.  The letter should 
also contain notice of the manner in 
which both disability ratings and 
effective dates are assigned for awards 
of disability benefits.  See 
Dingess/Hartman, 19 Vet. App. at 473.  
The Veteran and his representative should 
be given an opportunity to respond to the 
notice, and any additional information or 
evidence received should be associated 
with the claims file.

2.  Obtain the Veteran's more recent 
treatment records (since July 2008) from 
the San Diego VAMC and associate the 
records with the claims folder.

3.  Request from SSA the records 
pertinent to the Veteran's claim for 
Social Security disability benefits and 
the medical records relied upon 
concerning that claim.

4.  Undertake any necessary development 
to independently verify the alleged 
stressful experiences, to include 
contacting JSRRC or other appropriate 
agency.  A record search should encompass 
the time period from September 1969 to 
October 1969.  Whether or not it can be 
verified that the Veteran personally took 
part in the rescue mission involving the 
downed aircraft, request verification 
that the mission actually occurred, and 
verification of A.C.'s unit of assignment 
and A.C.'s participation in the mission, 
to the extent possible.  Any additional 
action necessary for independent 
verification of the particular alleged 
stressor(s), to include follow-up action 
requested by the contacted agency, should 
be accomplished.  If a search for 
corroborating information leads to 
negative results, this should be 
documented in the claims file.

5.  Request the Veteran's leave and 
earnings statements, or other evidence of 
hazard or combat pay, from the 
appropriate custodian.

6.  Schedule the Veteran for a VA 
psychiatric examination.  (Advise the 
Veteran that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
appeal.  See 38 C.F.R. § 3.655 (2008).)  
The entire claims file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
designated examiner.

Psychological testing should be conducted 
with a view toward determining whether 
the Veteran in fact meets the criteria 
for a diagnosis of PTSD.

The examiner should review the test 
results, examine the Veteran, and provide 
an opinion as to whether the Veteran has 
symptomatology that meets the diagnostic 
criteria for PTSD.  If so, the examiner 
should identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the Veteran's 
stressor(s).  All examination results, 
along with the complete rationale for the 
opinions provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.

7.  After undertaking any other 
development deemed appropriate, 
adjudicate the reopened claim of service 
connection for PTSD.  If the benefit 
sought is not granted, furnish the 
Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


